Citation Nr: 1545302	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  14-13 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 through June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Veteran has perfected a timely appeal of that decision.

The issue of the Veteran's entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), rated currently as 70 percent disabling, has been raised by the record in a September 2015 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In his claims submissions and lay statements, the Veteran alleges entitlement to a TDIU.  A TDIU may be assigned even where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Here, service connection is in effect for the Veteran for PTSD, rated as 70 percent disabling; tinnitus, rated as 10 percent disabling; bilateral hearing loss, rated as non-compensable; and headaches, also rated as non-compensable.  Accordingly, the criteria for consideration of a TDIU pursuant to 38 C.F.R. § 4.16(a) are met.

Subject to the above, the Veteran was afforded VA examinations of his service-connected PTSD, hearing loss, tinnitus, and headaches in September 2011.  Since that time, VA has received volumes of additional evidence, including private and VA treatment records and lay statements from the Veteran, his spouse, former supervisors, and representative, all of which indicate possible progression of the Veteran's PTSD symptoms and apparently increased difficulty in functioning in social and occupational settings.  Under the circumstances, the Veteran should be afforded a new VA PTSD examination to determine all associated symptoms and manifestations and the extent to which those symptoms affect the Veteran's ability to secure and follow a substantially gainful occupation.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the examination ordered above, the Veteran should be asked to identify any private and/or VA treatment providers who have rendered any treatment for his service-connected disabilities since September 2012.  VA must then make efforts to obtain the records for any treatment identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send a letter to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to a TDIU.  The letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to arrange a new VA examination of his PTSD.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify on the release the name(s) and current address(es) for any private and/or VA treatment providers who have rendered treatment for his service-connected disabilities since September 2012.

2.  Obtain the records for any treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA PTSD examination to determine the extent to which the symptoms and manifestations associated with his PTSD impair the Veteran's current daily and occupational functioning.  The Veteran's claims file should be made available to the designated examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

All appropriate tests and studies should be performed.  Upon review of the record and examination of the Veteran, the examiner should provide opinions as to the questions posed below:

	(a)  what are the symptoms and manifestations 	associated with the Veteran's PTSD?

	(b)  to the extent possible, identify any limitations
	in the Veteran's ability to perform daily and
	occupational activities that are due to his PTSD?

Any and all opinions rendered must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion as to any of the questions posed above without resorting to mere speculation, then he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

4.  After completion of the above development, the issue of the Veteran's entitlement to a TDIU should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






